SHELBY, Circuit Judge,
after making the foregoing statement of the case, delivered the opinion of the court.
We are met at the threshold of the case with the proposition that this suit is forbidden by the eleventh amendment; that it is, in • effect, a suit against a state by a citizen of another state. The Constitution, with its amendments, is construed as one instrument,, and the eleventh amendment cannot be applied to nullify the power conferred on Congress to regulate commerce among the several states. It is not a barrier to judicial investigation to ascertain whether other provisions of the Constitution have been disregarded, by state action. Prout v. Starr, 188 U. S. 537, 23 Sup. Ct. 398, 47 L. Ed. 584; Reagan v. Farmers’ L. & T. Co., 154 U. S. 362, 14 Sup. Ct. 1047, 38 L. Ed. 1014; Fargo v. Hart, 193 U. S. 490, 24 Sup. Ct. 498, 48 L. Ed. 761.
It is also alleged in the answer that this court has no jurisdiction to enjoin the defendants, because of section 720 of the Revised Statutes [U. S. Comp. St. 1901, p. 581], which provides that “the writ of injunction shall not be granted by any court of the United States to stay-proceedings in any court of a state.” The Railroad Com*332mission is not a court within the meaning of section 720. It has been held by the Supreme Court of Mississippi that the Railroad Commission of that state is only an administrative agency, which exercises quasi judicial powers, and its findings are only “prima facie evidence that such decision was right and proper.” W. U. T. Co. v. Miss. R. R. Commission, 74 Miss. 80, 92, 21 South. 15.
The main question in the case relates to the validity of the order made by the Railroad Commission requiring the fast mail trains from Chicago to New Orleans to stop at Magnolia. In Cleveland, etc., Ry. v. Illinois, 177 U. S. 514, 20 Sup. Ct. 722, 44 L. Ed. 868, the Supreme Court has collated and briefly commented on the cases showing the police power of the state over the vehicles of interstate commerce. The cases are quoted where state action is held valid which restricts and regulates common carriers, because “in none of these cases was it thought that the regulations were unreasonable, or operated in any just sense as a restriction upon interstate commerce.” And another series of cases is quoted, in which the Supreme Court felt itself constrained to hold state statutes invalid as in conflict with the authority conferred on Congress to regulate commerce among the several states. These decisions show that, while the court fully recognizes the police power of the state as applicable to railroads, no unnecessary interference by state action with commerce among the states is permitted, and the paramount power of Congress is always kept in mind. The point •decided in that case (Cleveland, etc., Ry. v. Illinois, supra) is that a state statute which required all regular passenger trains to stop at county seats was invalid as applied to an express train intended only for through passengers from St. Louis to New York, it appearing that the defendant company furnished four regular passenger trains daily that stopped at all county seats, and that they were sufficient to accommodate the travel. This case would unquestionably be controlling in the case at bar if the three passenger trains which stop at Magnolia going south are found to be sufficient on the evidence. • As the Railroad Commission and the Circuit Court have made orders which indicate that they are not sufficient, and that the town of Magnolia should have five daily trains going south, we think it well to examine other questions.
The two sections of the Mississippi Code which we have quoted in the statement confer power on the Railroad Commission to (1) require all passenger trains to stop for passengers at all county seats; (2) to stop such of the passenger and freight trains at any depot as the business and public convenience shall require; (3) to stop trains for passengers to get on and off in a city at any place •other than the depot, where it is for the convenience of the traveling public. In Cleveland, etc., Ry. Co. v. Illinois, supra, the state statute in question only required the trains to stop at “county seats,” and Mr. Justice Brown observed:
“If such passenger trains may be compelled to stop at county seats, it is ■difficult to see why the Legislature may not compel them to stop at every station — a requirement which would be practically destructive of through travel where there were competing lines unhampered by such regulations.”
*333It is clear that the Mississippi statutes may be so applied as to present the case suggested by this observation. If these statutes are valid when applied to trains made up and scheduled for rapid interstate travel, then a state Legislature has the power to prohibit such travel altogether. The exercise of the full power conferred by these statutes would paralyze the interstate road for the purposes of rapid travel from one end to the other, for it would be of no use to go fast in one state if delayed in another.
The Supreme Court, in the case just cited, repeats what it had theretofore held, that railways are bound primarily and adequately to provide for the accommodation of those to whom they are directly tributary, and who have granted to them their franchise, and contributed to their construction. The state unquestionably has ample power to require the complainant company to furnish adequate facilities and accommodations to the town of Magnolia. The citizens of Magnolia have not asked for such relief as could' be granted them without interfering with the rights of others. They ask only to have trains Nos. 1 and 3 to stop. These trains were designed and scheduled for through travel, and to comply with government contracts to carry the mails from Chicago to New Orleans. If the statutes may be applied to stop through trains at Magnolia, they may be stopped at all stations in Mississippi. To require these trains to stop at all at Magnolia seems unnecessary and unreasonable. If the accommodations afforded are not adequate, why single out the through mail trains, and seek to convert them into local trains? Why not, under existing statutes, or statutes to be enacted, exert the police power of the state to improve the service by having better equipments on the three passenger trains now in use from Magnolia, and, if they are insufficient, by requiring other trains? The citizens of Magnolia are entitled to sufficient accommodations, and the state has the power to enforce the right; but when such right can be enforced otherwise it is unreasonable to do so by interfering with the rights of others equally entitled to the protection of the law.
We are of opinion that the order of the Railroad Commission is invalid, and that the complainant is entitled to relief. The decree of the Circuit Court is reversed, and the case remanded, with instructions to enter a decree for the complainant.